UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES
THE ASSISTANT SECRETARY

OCT

19 2006

Barbara Trader
Executive Director,
TASH
29 W Susquehanna Avenue Suite
210 Baltimore, MD 21204
Dear Director Trader :
Thank you for your August 23, 2006 electronic correspondence expressing concern
regarding the New York State Department of Vocational and Educational Services for
Individuals with Disabilities' preparation to implement State regulations on Aversive
Behavioral Intervention (Regulations) . It is our understanding that the other
organizations listed in the electronic transmission (The Self-Advocacy Association of
New York State, Inc ; The RespectABILITY Law Center ; The Family Alliance to Stop
Abuse and Neglect ; The Public Interest Law Center of Pennsylvania ; and The
Advocacy Institute) also object to implementation of these Regulations .
As you are aware, the Individuals with Disabilities Education Act (IDEA or Act)
requires that in order for a State to be eligible to receive funds under Part B of the Act,
the State must, among other conditions, ensure that a free appropriate public education
(FAPE) is made available in the State to all children with specified disabilities in
mandated age ranges . 20 U .S .C . 1412 (a)(1) . The term "FAPE" includes, among other
elements, special education and related services, provided at no cost to parents, in
conformity with an individualized education program (IEP) . 20 U .S .C . 1401(9) . The
Act provides a strong preference for educating children with disabilities in regular classes
with appropriate aids and supports . Specifically, the Act provides that States must have
in effect policies and procedures ensuring that, to the maximum extent appropriate,
children with disabilities, including children in public or private institutions or other
care facilities, are educated with nondisabled children, and that special classes, separate
schooling, or other removal of children with disabilities from the regular educational
environment occurs only if the nature or severity of the disability is such that education
in regular classes with the use of supplementary aids and services cannot be achieved
satisfactorily . 20 U .S .C 1412 (a)(5)(A) .
The final decision on the provision of special education and related services for any
child with a disability rests with the IEP Team, including the child's parents . IDEA
and the final Part B implementing regulations' require that the IEP Team consider, in
the case of a child whose behavior impedes the child's learning or that of others, the
use of positive behavioral interventions and supports, and other strategies, to address
that behavior . 20 U .S .C . 1414(d)(3)(B)(i) and (C), and 34 CFR ยง300 .324(a)(2)(i) .
Thus, while the Act
' Final regulations implementing the Individuals with Disabilities Education Improvement Act of 2004
will take effect on October 13, 2006 . 71 Fed . Reg. 46,540 (August 14, 2006) (to be codified at 34 CFR
Part 300) .

400 MARYLAND AVE ., S .W., WASHINGTON, D.C . 20202-2500
www.ed .gov
Our mission is to ensure equal access to education and to promote educational excellence throughout the nation

requires that an IEP Team consider the use of positive behavioral interventions and
supports, and as such, emphasizes and encourages the use of such supports, it does
not contain a flat prohibition on the use of aversive behavioral interventions .
Whether to allow IEP Teams to consider the use of aversive behavioral interventions
is a decision left to each State .
Accordingly, based on the information we have reviewed, we do not believe the New
York Regulations conflict with IDEA, so long as the requirements of the Act and its
regulations are met . Consistent with Federal-State relations and authority, OSEP
cannot provide an opinion on whether the State's regulations are consistent with New
York civil and criminal laws and the New York Constitution .
This response regarding a policy, question, or interpretation under Part B of IDEA is
provided as informal guidance, is not legally binding, is issued in compliance with
the requirements of 5 U .S.C. 553, and represents the interpretation by the Department
of Education of the applicable statutory or regulatory requirements in the context of
the specific facts presented.

Sincerely,

Hager

CC: Dr . Rebecca Cort

